ORDER

PER CURIAM.
AND NOW, this 28th day of December, 2000, Michael W. MeCarrin having been convicted in the United States District Court for the Eastern District of Pennsylvania of the crimes of mail fraud, money laundering and aiding and abetting, and the said Michael W. MeCarrin having advised that he has no opposition to being placed on temporary suspension pursuant to Rule 214, Pa.R.D.E., it is hereby
ORDERED that Michael W. MeCarrin is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E. The matter is referred to *327the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.